118 U.S. 608 (1886)
NEW YORK ELEVATED RAILROAD
v.
FIFTH NATIONAL BANK.
Supreme Court of United States.
Submitted October 12, 1886.
Decided November 1, 1886.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF NEW YORK.
Mr. William F. McRae, for the motion.
Mr. Henry H. Anderson, Mr. Julien T. Davies, and Mr. Howard Townsend, opposing.
*609 MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
The rule is settled that, when a writ of error is sued out from this court by the defendant below, and no question is presented growing out of a partial defence to the action, or a counter-claim or a set-off, the value of the matter in dispute is fixed by the amount of the judgment. Gordon v. Ogden, 3 Pet. 33; Hilton v. Dickinson, 108 U.S. 165; Henderson v. Wadsworth, 115 U.S. 264, 276. Our jurisdiction cannot be invoked *610 until after a final judgment, and, until such a judgment has been rendered, the cause remains in the full judicial control of the court in which it is pending. It was because of this that we declined to take jurisdiction in Thompson v. Butler, 95 U.S. 694, where the verdict was for more than $5000, but was reduced to that amount, by leave of the court, before the judgment, which was for the reduced sum. It is true that our jurisdiction depends on the amount of the judgment, exclusive of interest thereon, Knapp v. Banks, 2 How. 73; Western Union Telegraph Co. v. Rogers, 93 U.S. 565, 566; but here the interest accrued before judgment, and not after. In The Patapsco, 12 Wall. 451, jurisdiction was taken in a case where the decree was for $1982, "and interest from the date of the report," which made more than $2000 due at the time of the decree, that being then the jurisdictional limit.
As the jurisdiction has once attached it cannot be defeated by a waiver or release of the amount in excess of $5000.
The motion to dismiss is denied.
MR. JUSTICE FIELD took no part in this decision.